Citation Nr: 0702017	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  04-29 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran participated in a Travel Board hearing in 
September 2006 with the undersigned Veterans Law Judge.  A 
transcript of that proceeding has been associated with the 
claims folder.

Pursuant to a September 2006 motion and the Board's granting 
thereof in November 2006, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 (West Supp. 2005) and 
38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

The veteran's current bilateral hearing loss is not the 
result of a disease or injury during service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West Supp. 2005); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R. § 3.303(b) (2006).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2006).  ("[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.").

The veteran contends that his current bilateral hearing loss 
is the result of a disease or injury he sustained while on 
active duty in the United States Army during World War II.

The Board notes that the veteran's service medical records 
were not available for review.  In January 2003, the RO was 
informed by the National Personnel Records Center (NPRC) that 
the veteran's records were most likely destroyed in the fire 
at NPRC in 1973.  There is a heightened obligation to explain 
findings and to carefully consider the benefit of the doubt 
rule in cases such as this.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The case law does not, however, lower the 
legal standard for proving a claim for service connection, 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  Further, there is no adverse presumption of 
service connection as a result of the loss of these records.  
Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  There 
is, however, an expanded duty to assist the veteran in 
obtaining evidence from alternate or collateral sources.  Id.  

Regardless of the absence of the veteran's service medical 
records, he does not allege that he was actually treated 
during service for hearing loss.  Rather, he maintains he was 
exposed to extensive acoustic trauma during service, and has 
submitted materials concerning his unit's activities during 
World War II.  The RO and the Board as well concede that the 
veteran was exposed to acoustic trauma in service.  In 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United 
States Court of Appeals for the Federal Circuit held that 
under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of 
an event during combat are to be presumed if consistent with 
the time, place and circumstances of such service.  However, 
38 U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events. See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-
19 (1999).  In this case, for the reasons discussed below, 
such competent medical nexus evidence is lacking.

In support of his claim, the veteran has submitted private 
and VA treatment records.  The veteran has established that 
he currently suffers from bilateral hearing loss.  The 
veteran first complained of bilateral hearing loss in 
February 1998.  At that time, he reported a history of 
hearing loss for approximately four years.  Private medical 
records from C.C.F. establish bilateral hearing loss.  The 
audiogram was not interpreted, and no etiology was reported.  
Additional evidence was submitted from C.C.F. in September 
2002, including an audiogram, but again no interpretation or 
etiology was provided.

The veteran reported for a VA audiology consultation in 
February 2004.  Bilateral, moderate to severe, sensorineural 
hearing loss was identified.  The veteran reported hearing 
loss that hampered communication in most situations, 
especially in noisy environments.  He reported a positive 
history of noise exposure in the military.  

In November 2006, the veteran was seen by J.J.M., M.D. for an 
audiology consult.  On a consultation worksheet, the 
physician indicated that the veteran was positive for noise 
exposure that was "service related."  The evidence also 
included an audiogram that was not interpreted.  Dr. M. 
concluded that the veteran had neurosensory hearing loss.  He 
also stated that it was "quite possible that he has had a 
combination of acoustic trauma ongoing together with hearing 
loss associated with age."  See letter dated November 2, 
2006.  

The negative evidence in the veteran's claims folder consists 
of a VA audiology examination conducted in March 2005.  The 
examiner noted that the veteran's claims folder had been 
reviewed in conjunction with his examination.  It was also 
noted that VA had conceded noise exposure in service, 
specifically the noise from 50 caliber machine guns.  It was 
noted that the veteran had worked in a gas station for 35 
years after separation from service.  The examiner diagnosed 
the veteran with sensorineural hearing loss.  The 
relationship between the veteran's hearing loss and military 
service was considered speculative.  The examiner noted (1) 
that the first report of hearing loss was in 1998, more than 
50 years after discharge from service, and (2) the 1998 
audiogram showed hearing loss not unexpected for the 
veteran's age.  His current loss exceeded age norms for the 
low to mid frequencies, but this deterioration could not 
reasonably be attributed to military noise so remote in time.

The only remaining evidence of record consists of the 
veteran's personal statements that his current bilateral 
hearing loss is due to noise exposure in service.  The Board 
acknowledges that the appellant is competent to give evidence 
about what he experienced; for example, he is competent to 
report that he incurred certain injuries during service or 
that he experienced certain symptoms.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Espiritu v Derwinski, 2 Vet. App. 
492 (1992).

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board finds the VA examination 
conducted in March 2005 to be the most persuasive piece of 
medical evidence.  Though Dr. M. did indicate on one 
worksheet that the veteran's noise exposure was service 
related, he did not address this issue in providing his 
conclusions.  In fact, his description of noise exposure was 
general and vague, with no explanation of etiology.  Even if 
the Board were to assume, for the sake of argument, that Dr. 
M. meant to relate the hearing loss to the acoustic trauma 
reported during service, he did not provide a basis for such 
a conclusion, and it was clear that the examiner had not 
reviewed the veteran's claims folder and based the medical 
opinion upon the history recited by the veteran.  Whether a 
physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  Moreover, in the actual conclusions part of the 
report, Dr. M. stated it is "quite possible" the veteran's 
hearing loss is related to noise exposure.  The physician's 
use of such a speculative term renders the opinion 
essentially speculative.  

As such, the Board finds that the VA examination has more 
probative value.  That examiner not only reviewed the 
veteran's medical history but provided a rationale for his 
negative opinion.  That is, that the hearing loss shown in 
1998 was consistent with age-related hearing loss and that 
the hearing loss shown in the lower decibels is not related 
to noise-exposure.

Although the Board is sympathetic to the difficulties the 
veteran must face with his hearing loss, and, again, does not 
doubt that he was exposed to excessive noise during service, 
the fact is that hearing loss is not shown until many decades 
after service, and at that time he reported only a four-year 
history of hearing problems.  A medical professional has 
stated the hearing loss is consistent with age, and the only 
opinion to the contrary is speculative, with no rationale 
provided.  The Board has no choice in these circumstances but 
to deny the claim.  The evidence is not in equipoise since 
the negative opinion carries more weight than the positive 
opinion for the reasons detailed above.  As the preponderance 
of the evidence is against the veteran's claim, the benefit-
of-the-doubt rule does not apply, and the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
must be denied.  See 38 U.S.C.A §5107 (West Supp. 2005).

Duties to Notify and Assist

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006). 

Prior to and following the initial adjudication of the 
veteran's claim, letters dated in October 2002, December 2004 
and August 2006 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2005); 38 
C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The letters told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

In August 2006, the veteran was provided with notification of 
disability ratings and effective date matters.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  However, since the 
claim is being denied, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

In Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), the Court 
held that the duty to assist is heightened when the service 
medical records are presumed destroyed and includes an 
obligation to search alternative forms of medical records 
that support the veteran's case.  In accordance with Cuevas, 
upon determining that the veteran's service medical records 
had been destroyed in the 1973 fire of the National Personnel 
Records Center, VA conceded the veteran's exposure to noise 
during his time in service.

The veteran's VA medical treatment records and identified 
private medical records have been obtained, to the extent 
available.  See 38 U.S.C.A. § 5103A (West Supp. 2005); 38 
C.F.R. § 3.159 (2006).  There is no indication in the record 
that any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded a VA examination in March 2005.  
See 38 C.F.R. § 3.159(c)(4) (2006).  The examination in this 
case is adequate upon which to base a decision.  
Additionally, the Board notes that the veteran submitted 
additional evidence after the issuance of the last 
supplemental statement of the case in April 2005.  As VA has 
conceded noise exposure in service, and the veteran has 
provided a waiver of agency of original jurisdiction 
consideration, the veteran is not prejudiced.

The record also indicates that the veteran applied for Social 
Security disability benefits; however, the duty to obtain 
records only applies to records that are "relevant" to the 
claim.  See 38 U.S.C.A. § 5103A(b)(1); see also Counts v. 
Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule 
of Evidence 401 defining "relevant evidence" as "evidence 
having any tendency to make the existence of any fact that is 
of consequence to the determination of the action more 
probable or less probable than it would be without the 
evidence.").  The veteran has not contended that he was 
awarded SSA benefits for his bilateral hearing loss, the 
disability at issue in this case.  There is no indication, 
then, that the records would be relevant to this claim.  
Remanding the case to obtain such records would serve no 
useful purpose.   

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


